Citation Nr: 0803280	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  01-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In an 
April 2000 rating decision, the RO denied entitlement to 
service connection for a back condition.   In January 2002, 
the veteran was afforded a personal hearing before a hearing 
officer at the RO.  A transcript of the hearing is of record.  

In July 2003, the Board remanded the present matter for 
additional development and due process concerns.  In March 
2005, the Board again remanded the present matter as not all 
of the previous remand directives were completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In February 2006, 
the Board denied the veteran's claim for service connection 
and the veteran filed an appeal.  In August 2007, the Court 
of Appeals for Veterans Claims (Court) remanded the appeal 
for the Board to provide adequate reasons or bases on all 
material issues of fact and law presented on the record.  The 
Court provided that the Board may seek any other evidence it 
feels is necessary to the timely resolution of the veteran's 
claims.  As discussed below, further factual development is 
necessary in order to assist the veteran in substantiating 
his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In July 2003, the Board remanded this appeal for further 
development.  One of the instructions in the Board's remand 
was to ask the veteran to identify all VA and non-VA health 
care providers that have treated him since service for his 
low back disorder, including, but not limited to, the 
provider(s) that performed treatment and surgery in 1992.  
The RO/AMC was to obtain records from each health care 
provider the veteran identified.  A January 2004 letter from 
the AMC notified the veteran that the AMC would be developing 
evidence in connection with his appeal.  When the AMC 
received no response to that letter, a supplemental statement 
of the case was issued in September 2004 and in October 2004.  

In the meantime, in February 2004, the veteran signed VA 
Forms 21-4142, and sent them with a statement on a VA 
Form 21-4138, to the RO in St. Petersburg, Florida, rather 
than to the AMC in Washington, D.C.  Those documents are 
date-stamped as received at the St. Petersburg RO in 
February 2004.  It appears from where the documents are filed 
in the veteran's claims folder that they were not associated 
with the claims folder until after the Board's February 2006 
decision was issued.  

The veteran's February 2004 VA Form 21-4138 pointed out that 
he has been treated at the West Palm Beach VA Medical Center 
since 2000.  Nothing in the claims folder indicates that the 
RO requested any VA treatment records.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the veteran provided waiver forms for the 
records of Dr. Musso, JFK Medical Center, Dr. Miller, 
Columbia Woman's Hospital, the Palm Beach Medical Group, and 
St. Mary's Medical Center.  Since those waivers are now 
stale, the RO/AMC should make arrangements to obtain current 
waivers from the veteran so that complete medical records can 
be obtained.  In this regard, the Board notes that the notice 
letter of January 2004 requested only evidence of the 
veteran's condition for the year preceding that letter.  But 
in this case, not only may current evidence be helpful, but 
the evidence of treatment immediately following discharge, 
through January 2001, when Dr. Musso provided a nexus 
opinion, is particularly relevant.  Thus, the veteran should 
be asked to provide waivers from all health care providers 
who treated his ankle, legs, or back, from his discharge to 
the present.  

The veteran's representative has asked that the veteran be 
given the opportunity to obtain a supplemental opinion from 
Dr. Musso.  He should be provided the opportunity to do so on 
remand.  

After the above development has been completed, the veteran 
should be scheduled for an appropriate C&P examination.  
Although the various C&P examination reports contain 
conclusions as to whether the veteran's current back 
condition is related to service, or on a secondary basis 
relative to his service-connected left ankle condition, none 
of those opinions contain very much rationale to support the 
opinions and none address the contrary January 2001 opinion 
of Dr. Musso.  In addition, in the November 2004 statement of 
accredited representative, the veteran's local representative 
asserted that the results of the lumbar puncture tests of the 
L4-L5 interspace, mentioned in the inservice September 1970 
neurological report concerning the veteran's Horton's 
headaches, are evidence that the veteran had a back problem 
even before the April 1971 motor vehicle accident in service.  
No medical opinion has addressed that contention.   

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.   

Finally, since the veteran has not been given notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), such notice should be given to him.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Associate any evidence 
obtained with the claims folder.  

2.  The veteran should be provided an 
opportunity to submit a supplemental 
opinion from Dr. Musso.  See Informal 
Hearing Presentation, dated January 8, 
2007.

3.  Make arrangements to obtain the 
veteran's treatment records from the West 
Palm Beach VA Medical Center, dated since 
2000.  

4.  Make arrangements to obtain the 
veteran's treatment records from Dr. 
Musso, JFK Medical Center, Dr. Miller, 
Columbia Woman's Hospital, the Palm Beach 
Medical Group, St. Mary's Medical Center, 
and any other non-VA health care 
provider(s) that the veteran identifies as 
having treated him since discharge from 
service for his ankle, leg pain, or low 
back condition.  Associate any evidence 
obtained with the claims folder.  

5.  After the above development has been 
completed, make arrangements for the 
veteran to have appropriate examination(s) 
to determine the etiology of his current 
low back condition.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination report(s).  Any indicated 
studies should be performed.  The 
examination report(s) must provide 
complete rationale for all opinions and 
must address the following matters:    

(a) Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the veteran's back condition had its 
onset during his active service or is 
related to any in-service disease or 
injury?  In the rationale, please 
explicitly address both the September 1970 
lumbar puncture tests for Horton's 
headaches as well as the April 1971 motor 
vehicle accident. 

(b)  Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the veteran's left ankle disorder 
caused his current back disability?  

(c) Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the veteran's left ankle disorder 
made his current back disability worse 
than it otherwise would have been from the 
natural progress of the low back 
condition?  If yes, please describe with 
specificity what the natural progress of 
the low back condition would have been and 
how the ankle disorder has affected that 
condition.  

(d) To the extent any of the above 
opinions differ from any other medical 
opinions on these questions, please 
indicate how and why your opinion is 
different.  

6.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

